Long, J.
Complainant and all the defendants but Bed-*243dick were the heirs at law of one Thomas Deniston, who, 'at the time of his death, was the owner in fee of the north 97 feet of lot 24 of William Justice’s plat of the village (now city) of Niles, with other property. After the death of Thomas Deniston, the heirs met together and agreed upon a division of his property. It was agreed that this 97 feet of lot 24 should be divided am'ong his four daughters



as follows: Sarah J. Webber and Pauline E. Eason were to have, jointly, a strip 20 feet wide across the south end of said 97 feet; complainant, Clara M. Brown, was to have a strip 20 feet wide across the lot, and next north of that allotted to Sarah J. Webber and Pauline E. Eason; and the north 56-|- feet was allotted to Eebecca A. Ingersoll. It appears that, at the time these conveyances were executed, *244there were two brick stores upon said lands, which had been constructed by Thomas Deniston in his lifetime. The plat on preceding page will show the situation of the premises and the stores thereon.
The front part of the south 40 feet is .taken up by the stores. They extend back to within about 16 feet of the back end of the lot. It will be noticed that the north line of the north store contains a jog. It runs east from the front for a distance, then jogs south about 2-£ feet, and extends thence east to within 16 feet of the back end of the lot. North of these stores, and upon the other-part of this 97 feet, was the dwelling-house of Thomas Deniston. In drawing the deeds, the scrivener was given the situation of the premises and what each party was to take. The part belonging to Mrs. Webber and Mrs. Bason was described as—
“A part of Tot 24, * * * beginning 97 feet south of the north-west corner of said lot; thence running north 20' feet, more or less, to the center of the partition Avail between the two brick store buildings now standing on the north 97 feet of said lot 24; and extending east, to the east line of said lot, the same width.”
The part given to Mrs. Brown, the complainant, is described in the deed to her as—
“Beginning 56£ feet, more or less, south of the northwest corner of said lot 24-, and at the north-west corner of the stone wall forming the north foundation wall of the north brick store on said lot 24; thence running south 20 feet; and extending east the same width to the east boundary line of said lot • 24, — the premises hereby conveyed being that part of lot 24 aforesaid occupied by said brick store and immediately to the east of said building; the stone foundation wall of said building, on the north, being, so far as it extends, the northermost part of said premises hereby conveyed.”
The part given to Mrs. Ingersoll is described in the deed to her as—
*245“All that part which lies north of the stone wall forming the north foundation wall of the north brick store building on said lot, — the premises hereby conveyed being the homestead lately occupied by Thomas Deniston, deceased, and the north 56-g- feet, more or less, of said lot 24.”
Mrs. Ingersoll subsequently conveyed the premises so deeded to her to the defendant Eeddick. In that deed the premises are described as—
“All that part of lot numbered 24 * * * which lies north of the stone wall forming the north foundation wall •of the north brick store building on said lot, — the premises hereby conveyed being the homestead lately occupied by Thomas Deniston, deceased, and all of the interest owned by said party of the first part in said lot 24, and being the north 57 feet, more or less, of said lot.”
After this deed was executed,- the defendant Eeddick claimed title to the strip of land situate in the jog made by the stone wall on the north side, that is, the defendant Eeddick claimed that the deed to Mrs. Brown describes a line continuing, from the north-west corner of the north brick store, around on the north line of the foundation wall, so far as it extends eastward, and thence continuing east to the line of the lot. This bill is filed to quiet title in the complainant to this small strip. Defendant Eeddick claims to be a Iona fide purchaser, under his deed from Mrs. Ingersoll, without’ notice of the claim now set up by the complainant.
The court below entered a decree in favor of defendant Eeddick, finding the title to this strip in him. In this we think the court was in error. It is apparent, upon the face of the deeds, that the north line of the complainant’s land is on a line extending directly eastward to the line of the lot, and not following the foundation wall around in this jog. It was the evident purpose, in making the deeds, that Mrs. Webber and Mrs. Eason should have the south 20 feet, upon which stood the south store. These lines *246were straight lines on each side. Mrs. Brown was to take the next 20 feet, and it is conceded that the south line of that piece is a straight line, extending eastward to the line of the lot. Mrs. Brown’s land is described as beginning 56-J feet south of the north-west corner of the 97 feet, and running south 20 feet, and “extending east the same width to the east boundary line of said lot.” It is true that the words are added: “The stone foundation wall of said building, on the north, being, so far as it extends, the norther-most part of said premises.” But this paragraph does not, in terms, limit the width of the entire lot. “ So far as it extends” must be construed in connection with other parts of the description, and, when so construed, is not in any sense ambiguous or open to the construction contended for. It means to the jog, and from thence the line continues eastward to the line of the lot. The lot is to be of the same width as at its commencement, at the front; that is, 20 feet. It was not the intent of the parties to the agreement that it should be narrower when the jog was reached, for it was further provided in the description that it was the premises upon which the store is situate, and that part “immediately to the east of said building.” It is also apparent that, when the deeds were executed, there was a limit to be placed upon that part deeded to Mrs. Ingersoll, for the deed to her conveyed only the north 56-|- feet. This was evidently done so that by no possibility could her line take in any part of the foundation wall. After the two descriptions of 20 feet each were taken out, it left 57 feet, if there was the full 97 feet in that part of the lot; 'and yet in her deed she was given 56£ feet, more or less, as the others were given 20 feet more or less.
The complainant is entitled to have her line settled as a straight line, extending eastward from the north-west corner of her store building, and her title to this made absolute, so far as any claim defendant Reddick may set *247up. A decree will be entered here in accordance with this-opinion, and reversing the decree of the court below, with costs of both courts to complainant.
The other Justices concurred.